DETAILED ACTION
Claims 1 – 7, 10 – 15 and 18 – 24 are currently pending.
Claims 8-9, 16-17 are cancelled.
Claims 1 – 3, 5, 10-12, 14 are currently amended.
Claims 18 – 24 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.

Allowable Subject Matter
Claims 1 – 7, 10 – 15 and 18 – 24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination does not teach the claimed functionality of performing, by an operational unit coupled to a data register file, a level one memory, and an instruction decoder, a table write in response to a look up table initialization instruction by: receiving a set of data elements from the data register file that includes a first data element; writing the first data element to a first table in the level one memory; and writing a second data element that is a duplicate of the first data element to a second table in the level one memory.
The invention provides for a technique to initialize a plurality of tables with duplicated data with a single instruction, which is a more efficient process than having to perform multiple instructions to write the data separately to a number of tables.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181